DETAILED ACTION
Claims 1–21 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection that were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 07/28/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Concerning the 35 U.S.C. 103 rejection over Kenens et al. (US 2012/0015202 A1) in view of Arrigoni et al. (WO 2015/132190 A1) and as evidenced by Kerstetter, III et al. (US 2012/0059105 A1), page 8 argues that a person skilled in the art “would not be motivated to incorporate the silicone masterbatch of Arrigoni in the TPV composition of Kenens […] when Kenens already provides a silicone masterbatch that is known the provide the same advantages in a TPV” and that “the combination would lead to redundant advantages.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kenens and Arrigoni are both concerned with improving surface properties, where Arrigoni provides the unambiguous motivation that including low amounts of its masterbatch have high scratch resistance and resistance to stress whitening without detrimental effects to the thermo-mechanical properties.
	Applicant’s second argument as to “redundant advantages” is also unpersuasive.   “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Page 9 further generally alleges unexpected results based upon examples of the specification.  This is unpersuasive because the evidence relied upon is not reasonably commensurate in scope with the present claims.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  Here, it is unknown whether or not the observed results can be reasonably extrapolated over any thermoplastic vulcanizate composition comprising components encompassed by each of generic components (i)-(iv); methods employing the same; or components comprising the same.
Concerning the rejections under 35 U.S.C. 103 over Kerstetter in view of Arrigoni, pages 9–10 merely attacks Kerstetter because it “fails to disclose the combination of the masterbatch with a second polysiloxane composition comprising a non-migratory siloxane polymer bonded to a thermoplastic.”  This is unpersuasive because the rejection was based a combination of references, rather than upon Kerstetter alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, applicant’s arguments are unpersuasive and the claims remain unpatentable over the previously cited prior art.
	Applicant did not specifically traverse the nonstatutory double patenting rejections.  These rejections are updated below only to reflect the issuance of previously copending application No. 16/963436 as U.S. Patent No. 11359083 B2.  ‘983 issued without any changes to claim scope.

Specification
	The previous objection to the specification is withdrawn in light of the corrections to claim 10.

Claim Objections
	The previous objections to claims 9 and 21 are withdrawn in light of the amendment correcting each.

	Claim Rejections - 35 USC § 112
	The previous rejections of claims 8 and 21 as being indefinite under 35 U.S.C. 112(b) are withdrawn in light of the amendment correcting each.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4–16 and 18–21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenens et al. (US 2012/0015202 A1) in view of Arrigoni et al. (WO 2015/132190 A1) and as evidenced by Kerstetter, III et al. (US 2012/0059105 A1).
	With respect to claim 1, Kenens teaches thermoplastic vulcanizate (TPV) formulations comprising a thermoplastic phase (a), a siloxane masterbatch (b), and a rubber phase (c), where the siloxane masterbatch (b) comprises siloxane and a carrier resin comprising polyethylene, polypropylene, or combinations thereof. Abstract, claim 2. The siloxane masterbatch advantageously provides improved surface properties (lubricity, gloss, slip), mar resistance, and scratch resistance. Id. at ¶ 64. The examples employ commercial siloxane masterbatch from Dow, MB50-321, which is a physical mixture of a polydialkylsiloxane and a polyolefin as evidenced by Kerstetter Par. 55.
	Kenens teaches a TPV containing a first polysiloxane composition as claimed, but is silent as to a second polysiloxane composition as claimed.
	Arrigoni teaches a scratch resistant polymer composition comprising a blend of 99 to 90 parts by weight (pbw) of a thermoplastic organic polymer (P); and 1 to 10 pbw of a masterbatch of a thermoplastic organic polymer (A) reacted with an organopolysiloxane (B). Claim 16. Thermoplastic organic polymer (A) of the masterbatch is polypropylene in one embodiment. Id. at claim 6. Polymer compositions containing low amounts of masterbatch have high scratch resistance and resistance to stress whitening without detrimental effects to the thermo-mechanical properties. Id. at ¶¶ 41–43.
	Given that Kenens and Arrigoni are concerned with improving surface properties and the advantages of the thermoplastic masterbatch of Arrigoni, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a polysiloxane bonded with polypropylene in order to provide high scratch resistance and resistance to stress whitening without detrimental effects to the thermo-mechanical properties.
	With respect to claim 2, Kenens teaches ethylene propylene diene terpolymer (EPDM) as the rubber phase. Id. at ¶ 26.
	With respect to claim 4, Kenens teaches that the rubber phase content is about 20 to 80 weight percent. Id. at ¶ 41 (as calculated from 20 to 80 percent of plastic relative to total plastic and rubber in the TPV).
	With respect to claim 5, Kenens teaches propylene ethylene copolymer as the thermoplastic phase. Id. at ¶ 42.
	With respect to claim 6, Kenens teaches polypropylene homopolymer as the thermoplastic phase. Id. at ¶ 38.
	With respect to claim 7, Kenens teaches that the thermoplastic phase content is 20 to 80 percent of plastic relative to total plastic and rubber in the TPV. Id. at ¶ 41.
	With respect to claim 8, Kenens teaches ethylene propylene diene terpolymer (EPDM) as the rubber phase; and that the siloxane masterbatch contains polyethylene, polypropylene, poly-α-olefin copolymer or a combination thereof as the carrier. Id. at ¶¶ 26, 61.
	With respect to claim 9, Kenens teaches that the siloxane masterbatch contains polyethylene, polypropylene, poly-α-olefin copolymer or a combination thereof as the carrier. Id. at ¶ 61.
	With respect to claim 10, Kenens teaches about 0.1 to about 10 weight percent of siloxane masterbatch. Id. at claim 1.
	With respect to claim 11, in an embodiment, the thermoplastic organic polymer (A) of the masterbatch in Arrigoni is polypropylene. Id. at claim 6.
	With respect to claim 12, Arrigoni claim 16 teaches a content of about 1 to 10 weight percent of its masterbatch containing a thermoplastic organic polymer (A) reacted with an organopolysiloxane (B).
	With respect to claim 13, Kenens claim 1 teaches that about 0.1 to about 10 weight percent of siloxane masterbatch. Arrigoni claim 16 teaches a content of about 1 to 10 weight percent of its masterbatch containing a thermoplastic organic polymer (A) reacted with an organopolysiloxane (B). This corresponds to a ratio of the second polysiloxane to the first polysiloxane of about 1 to 10.
	With respect to claim 14, Kenens teaches that the TPV exhibits a Shore A hardness of 60 to 70. Id. at ¶ 9.
	With respect to claim 15, Kenens teaches preparing the TPV providing rubber components, thermoplastic resin components, and the other additives to a mixer; and melt-mixing by heating the mixer to above the thermoplastic resin component melting temperature and such that the vulcanizable elastomer is both crosslinked and dispersed within the thermoplastic resin. Id. at ¶¶ 100, 105.
	With respect to claim 16, Kenens teaches that the siloxane masterbatch (b) comprises siloxane and a carrier resin comprising polyethylene, polypropylene, or combinations thereof. Id. at claim 2.
	With respect to claim 18, Kenens teaches including a siloxane masterbatch to improve surface properties, but is silent as to a second polysiloxane bonded with polypropylene.
	Arrigoni teaches a scratch resistant polymer composition comprising a blend of 99 to 90 parts by weight (pbw) of a thermoplastic organic polymer (P); and 1 to 10 pbw of a masterbatch of a thermoplastic
organic polymer (A) reacted with an organopolysiloxane (B). Claim 16. Thermoplastic organic polymer (A) of the masterbatch is polypropylene in one embodiment. Id. at claim 6. Polymer compositions containing low amounts of masterbatch have high scratch resistance and resistance to stress whitening without detrimental effects to the thermo-mechanical properties. Id. at ¶¶ 41–43.
	Given that Kenens and Arrigoni are concerned with improving surface properties and the advantages of the thermoplastic masterbatch of Arrigoni, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a polysiloxane bonded with polypropylene in order to provide high scratch resistance and resistance to stress whitening without detrimental effects to the thermo-mechanical properties.
	With respect to claim 19, Kenens teaches added curatives as part of the initial blending of rubber and thermoplastic components. Id. at ¶ 100.
	With respect to claims 20 and 21, Kenens teaches automotive seal structures

Claims 1–16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kerstetter, III et al. (US 2012/0059105 A1) in view of Arrigoni et al. (WO 2015/132190 A1).
	With respect to claim 1, Kerstetter teaches a TPV comprising a thermoplastic matrix; and, dispersed therein, an at least partially cured rubber. Claim 1. The TPV further teaches including a polysiloxane additive to improve processing and surface characteristics, where the additive is a mixture of
an ultra-high molecular weight polydalkylsiloxane and a polyolefin. Id. at ¶ 55.
	Kerstetter teaches a TPV containing a first polysiloxane composition as claimed, but is silent as to a second polysiloxane composition as claimed.
	Arrigoni teaches a scratch resistant polymer composition comprising a blend of 99 to 90 parts by weight (pbw) of a thermoplastic organic polymer (P); and 1 to 10 pbw of a masterbatch of a thermoplastic organic polymer (A) reacted with an organopolysiloxane (B). Claim 16. Thermoplastic organic polymer (A) of the masterbatch is polypropylene in one embodiment. Id. at claim 6. Polymer compositions containing low amounts of masterbatch have high scratch resistance and resistance to stress whitening without detrimental effects to the thermo-mechanical properties. Id. at ¶¶ 41–43.
	Given that Kerstetter and Arrigoni are concerned with improving surface properties and the advantages of the thermoplastic masterbatch of Arrigoni, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a polysiloxane bonded with polypropylene in order to provide high scratch resistance and resistance to stress whitening without detrimental effects to the thermo-mechanical properties.
	With respect to claim 2, Kerstetter teaches ethylene propylene diene terpolymer (EPDM) as the rubber phase. Id. at ¶ 13.
	With respect to claim 3, Kerstetter teaches that the ethylene monomer content in the rubber is from about 12 to about 85 percent by weight. Id. at ¶ 15.
	With respect to claim 4, Kerstetter teaches a rubber phase content of from about 10 to about 25 weight percent, or about 15 to about 90 weight percent, or about 60 to about 80 weight percent. Id. at ¶ 61.
	With respect to claim 5, Kerstetter teaches propylene ethylene copolymer as the thermoplastic matrix. Id. at ¶ 33.
	With respect to claim 6, Kerstetter teaches polypropylene homopolymer as the thermoplastic matrix. Id. at ¶ 32.
	With respect to claim 7, Kerstetter teaches that the thermoplastic phase content is about 10 to about 85 weight percent relative to total rubber and thermoplastic. Id. at ¶ 62.
	With respect to claim 8, Kerstetter teaches ethylene propylene diene terpolymer (EPDM) as the rubber phase; and polyethylene, polypropylene, or a combination thereof as the polyolefin of the polysiloxane additive. Id. at ¶¶ 13, 55.
	With respect to claim 9, Kerstetter teaches polyethylene, polypropylene, or a combination thereof as the polyolefin of the polysiloxane additive. Id. at ¶ 55.
	With respect to claim 10, Example 11 of Kerstetter is a TPV composition containing 4 weight percent of a polysiloxane masterbatch (MB50-321). Id. at ¶ 107, Table III.
	With respect to claim 11, in an embodiment, the thermoplastic organic polymer (A) of the masterbatch in Arrigoni is polypropylene. Id. at claim 6.
	With respect to claim 12, Arrigoni claim 16 teaches a content of about 1 to 10 weight percent of its masterbatch containing a thermoplastic organic polymer (A) reacted with an organopolysiloxane (B).
	With respect to claim 13, Example 11 of Kerstetter is a TPV composition containing 4 weight percent of a polysiloxane masterbatch (MB50-321). Id. at ¶ 107, Table III. Arrigoni claim 16 teaches a content of about 1 to 10 weight percent of its masterbatch containing a thermoplastic organic polymer (A) reacted with an organopolysiloxane (B). This corresponds to a ratio of the second polysiloxane to the first polysiloxane of about 0.4 to 4.
	With respect to claim 14, Kerstetter teaches that the TPV exhibits a Shore A hardness of greater than 60 and less than 90. Id. at claim 11.
	With respect to claim 15, Kerstetter teaches preparing the TPV by introducing rubber and thermoplastic resin as solids along with polysiloxane into a reactor, followed by mixing at a temperature above the thermoplastic melt temperature so as to cure and disperse the rubber in the thermoplastic phase. Id. at ¶¶ 88–90.
	With respect to claim 16, Kerstetter teaches polyethylene, polypropylene, or a combination thereof as the polyolefin of the polysiloxane additive. Id. at ¶ 55.
	With respect to claim 18, Kerstetter teaches a TPV containing a first polysiloxane composition as claimed, but is silent as to a second polysiloxane composition as claimed.
	Arrigoni teaches a scratch resistant polymer composition comprising a blend of 99 to 90 parts by weight (pbw) of a thermoplastic organic polymer (P); and 1 to 10 pbw of a masterbatch of a thermoplastic organic polymer (A) reacted with an organopolysiloxane (B). Claim 16. Thermoplastic organic polymer (A) of the masterbatch is polypropylene in one embodiment. Id. at claim 6. Polymer compositions containing low amounts of masterbatch have high scratch resistance and resistance to stress whitening without detrimental effects to the thermo-mechanical properties. Id. at ¶¶ 41–43.
	Given that Kerstetter and Arrigoni are concerned with improving surface properties and the advantages of the thermoplastic masterbatch of Arrigoni, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a polysiloxane bonded with polypropylene in order to provide high scratch resistance and resistance to stress whitening without detrimental effects to the thermo-mechanical properties.
	With respect to claims 20 and 21, Kerstetter teaches automotive weather seals comprising the thermoplastic vulcanizate. Id. at ¶ 3.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11359083 B2 (claim 1 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1). Patented claim 1 is directed to a thermoplastic vulcanizate composition comprising: (i) a dispersed phase of rubber that is at least partially cured; (ii) a continuous thermoplastic phase including at least one thermoplastic polymer; (iii) a first polysiloxane comprising a migratory liquid siloxane polymer and (iv) a second polysiloxane comprising a non-migratory siloxane polymer bonded to a thermoplastic material wherein the second polysiloxane is formed by reactively bonding the non-migratory siloxane polymer to the thermoplastic material.  Patented claim 1 differs from the present claim because it is silent as to where the first polysiloxane is physically dispersed in a first thermoplastic material.
Kenens teaches thermoplastic vulcanizate (TPV) formulations that are a thermoplastic elastomer comprising a thermoplastic phase (a), a siloxane masterbatch (b), and a rubber phase (c), where the siloxane masterbatch (b) comprises siloxane and a carrier resin comprising polyethylene, polypropylene, or combinations thereof. Abstract, claim 2. The siloxane masterbatch advantageously provides improved surface properties (lubricity, gloss, slip), mar resistance, and scratch resistance. Id. at ¶ 64. The examples employ commercial siloxane masterbatch from Dow, MB50-321, which is a physical mixture of a polydialkylsiloxane and a polyolefin as evidenced by Kerstetter Par. 55.
Given that patented claim 1 teaches a first polysiloxane and the advantages of the siloxane masterbatch taught by Kenens, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a first polysiloxane composition comprising a migratory siloxane polymer physically dispersed in a first thermoplastic material in order to improve surface properties (lubricity, gloss, slip), mar resistance, and scratch resistance.
Alternatively, even without Kenens, the migratory liquid siloxane polymer is physically dispersed in the thermoplastic polymer of the continuous thermoplastic phase.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11359083 B2 (claim 22 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1). Patented claim 21 is directed to a thermoplastic vulcanizate composition comprising: (i) a dispersed phase of rubber that is at least partially cured; (ii) a continuous thermoplastic phase including at least one thermoplastic polymer; (iii) a first polysiloxane comprising a migratory liquid siloxane polymer and (iv) a second polysiloxane comprising a non-migratory siloxane polymer bonded to a thermoplastic material.
	Kenens teaches thermoplastic vulcanizate (TPV) formulations that are a thermoplastic elastomer comprising a thermoplastic phase (a), a siloxane masterbatch (b), and a rubber phase (c), where the siloxane masterbatch (b) comprises siloxane and a carrier resin comprising polyethylene, polypropylene, or combinations thereof. Abstract, claim 2. The siloxane masterbatch advantageously provides improved surface properties (lubricity, gloss, slip), mar resistance, and scratch resistance. Id. at ¶ 64. The examples employ commercial siloxane masterbatch from Dow, MB50-321, which is a physical mixture of a polydialkylsiloxane and a polyolefin as evidenced by Kerstetter Par. 55.
	Given that copending claim 1 teaches a first polysiloxane and the advantages of the siloxane masterbatch taught by Kenens, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a first polysiloxane composition comprising a migratory siloxane polymer physically dispersed in a first thermoplastic material in order to improve surface properties (lubricity, gloss, slip), mar resistance, and scratch resistance.
	Alternatively, even without Kenens, the migratory liquid siloxane polymer is physically dispersed in the thermoplastic polymer of the continuous thermoplastic phase.

	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11359083 B2 (claim 2 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 2 teaches that rubber phase (i) comprises an ethylene propylene diene terpolymer.

	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11359083 B2 (claim 3 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 3 teaches that the ethylene propylene diene terpolymer comprises from 40 wt % to 85 wt % ethylene based on the total weight of ethylene and propylene.

	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11359083 B2 (claim 4 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 4 teaches that the composition comprises from 10 wt % to 80 wt % of the rubber phase (i) based on the total weight of the thermoplastic vulcanizate composition.

	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11359083 B2 (claim 5 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 5 teaches that the thermoplastic phase (ii) comprises a propylene ethylene copolymer.

	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11359083 B2 (claim 6 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 6 teaches that the thermoplastic phase (ii) comprises polypropylene homopolymer.

	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11359083 B2 (claim 7 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 7 teaches that the composition comprises from 5 wt % to 75 wt % of the thermoplastic phase (ii) based on the total weight of the thermoplastic vulcanizate composition.

	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11359083 B2 (claim 9 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 8 teaches that the first thermoplastic material in (iii) or the second thermoplastic material in (iv) is selected from polyethylene, polypropylene or a homopolymer or a copolymer thereof.

	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11359083 B2 (claim 10 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 9 teaches that the composition comprises from 0.1 wt % to 20 wt % of the first polysiloxane (iii) based on the total weight of the thermoplastic vulcanizate composition.

	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11359083 B2 (claim 11 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 10 teaches that the second polysiloxane (iv) is bonded with polypropylene.

	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11359083 B2 (claim 12 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 11 teaches that the composition comprises from 0.2 wt % to 20 wt % of the second polysiloxane (iv) based on the total weight of the thermoplastic vulcanizate composition.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11359083 B2 (claim 13 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 12 teaches that the weight ratio of the second polysiloxane to the first polysiloxane is no more than 1.

	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11359083 B2 (claim 15 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 14 teaches a process for producing a thermoplastic vulcanizate composition, the process comprising:
	(a) supplying to a mixer at least the following components: (i) a cross-linkable rubber, (ii) a thermoplastic polymer, (iii) a first polysiloxane comprising a migratory liquid siloxane polymer and (iv) a second polysiloxane comprising a non- migratory siloxane polymer bonded to a thermoplastic material wherein the second polysiloxane is formed by reactively bonding the non-migratory siloxane polymer to the thermoplastic material; and
	(b) mixing the components under conditions such that the thermoplastic polymer melts and the rubber is at least partially cross-linked to produce a heterogeneous product comprising particles of the at least partially cross- linked rubber dispersed in a matrix comprising the thermoplastic polymer.

	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11359083 B2 (claim 17 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 16 teaches that the first thermoplastic material in (iii) or the second thermoplastic material in (iv) comprises polyethylene or polypropylene.

	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11359083 B2 (claim 18 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 17 teaches that the second polysiloxane (iv) is bonded with polypropylene.

	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11359083 B2 (claim 19 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 18 teaches the process wherein a curing composition is supplied to the mixer in (a).

	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11359083 B2 (claim 20 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 19 discloses a vehicle component comprising the thermoplastic vulcanizate composition of claim 1.

	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11359083 B2 (claim 21 of previously copending application No. 16/963436) in view of Kenens et al. (US 2012/0015202 A1).  Patented claim 20 discloses a vehicle component is selected from the group consisting of exterior weather seals such as molded corners, molded end-caps, glass run channels, trunk seals, tailgate seals, cowl seals, gap fillers, glass encapsulation, cut line seals, door seals, hood-to-radiator seals, windshield seals, sunroof seals, roof line seals, rear window seals, rocker panels, sashes, and belt-line seals.

Dependency Upon a Rejected Claim
	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	None of Kenens et al. (US 2012/0015202 A1), Kerstetter, III et al. (US 2012/0059105 A1), or Arrigoni et al. (WO 2015/132190 A1) teach a siloxane polymer of a first polysiloxane composition having a viscosity ranging from 30,000 to 70,000 mPa.s (measured at 25°C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763